Citation Nr: 0406621	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).  

3.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  

4.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
November 1946.  He died in November 2001.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the cause of 
the veteran's death; denied dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318; denied 
eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35; and denied entitlement to accrued 
benefits.  

The appellant's claim for death pension benefits was also 
denied and appealed to the Board.  However, in January 2004, 
her appeal on this issue was withdrawn by the veteran's 
representative in accordance with 38 C.F.R. § 20.204 (2003).  
Hence, that issue is no longer before the Board and will not 
be addressed herein.  

A motion to advance this case on the Board's docket was 
received on February 26, 2004, and was granted by the Board 
on February 27, 2004, for good cause shown.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).  

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the Remand 
portion of this decision.  Since a determination regarding 
basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 is inextricably intertwined with 
the cause of death claim, a decision on that issue will be 
deferred until the development requested in the Remand is 
completed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The veteran had not established service connection for 
any disabilities, and did not have a claim for any VA benefit 
pending, at the time of his death.  


CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. §§ 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.5, 3.22, 3.159 
(2003).  

2.  The payment of accrued benefits is not warranted.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters 
apprised the appellant of the information and evidence needed 
to substantiate her claims for entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318 and 
entitlement to accrued benefits, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In particular, in a January 2002 
letter, the appellant was asked to identify any evidence in 
support of her claims that had not been obtained.  She was 
also advised of the evidence he needed to submit to show that 
she was entitled to the benefits that she sought.  The letter 
further informed her that VA would obtain the veteran's 
service medical records, VA records, and other pertinent 
federal records.  VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately her responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the appellant of the 
information and evidence necessary to substantiate her claims 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, a 
year has passed since the initial January 2002 letter was 
sent to the veteran by the RO.  Accordingly, the Board 
concludes that the appellant has been provided statutorily 
sufficient time and opportunity to submit evidence in support 
of her claims.  Also, it must be noted that the President 
recently signed a technical amendment to clarify that the 
time limitations for submitting evidence in the VCAA do not 
prevent VA from issuing a decision before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
Here, the appellant's notification letter was sent in January 
2002, and her claims were initially denied in July 2002.  
Hence, there has been no Pelegrini violation.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The veteran's available service medical records 
and private medical records are included in the file.  There 
is no indication that there exists any evidence which has a 
bearing on the issues adjudicated here that has not been 
obtained.  The appellant has been accorded ample opportunity 
to present evidence and argument in support of this appeal 
and has not identified any additional pertinent evidence to 
be associated with the record.  Hence, VA's duty to assist 
the appellant in the development of these claims has been 
satisfied.  

II.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

Dependency and indemnity compensation benefits are payable 
under certain circumstances if the veteran was in receipt of 
or entitled to receive compensation at the time of death for 
a service-connected disability which had been totally 
disabling for a specified period of time.  38 U.S.C.A. 
§ 1318.  The appellant filed her claim in November 2001.  

In January 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to restrict 
the award of dependency and indemnity compensation benefits 
to cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C.A. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  Accordingly, as amended, the regulation 
specifically prohibited "hypothetical entitlement" as an 
additional basis for establishing eligibility.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Nevertheless, hypothetical 
entitlement was still permitted in claims for "enhanced" 
dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1311(a)(2).  See 38 C.F.R. § 20.1106.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit directed VA to conduct 
expedited rulemaking to either explain why certain 
regulations (38 C.F.R. §§ 3.22 and 20.1106) were inconsistent 
on the issue of "hypothetical entitlement" to a total 
rating before the veteran's death, or to revise the 
regulations so that they were consistent.  

In April 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" entitlement.  However, in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit directed VA to conduct 
expedited rulemaking proceedings which consider why 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, which now foreclose the 
reopening of all total disability claims filed during the 
veteran's lifetime except for CUE situations, do not address 
why other grounds for reopening proceedings (in addition to 
CUE) should not also be allowed.  Therefore, the Federal 
Circuit directed VA to process all dependency and indemnity 
compensation claims under 38 U.S.C.A. § 1318 except where a 
survivor sought to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking procedures and 
lifting of the stay.  In the present case, the appellant is 
not seeking to reopen a claim on the grounds of new and 
material evidence.  Therefore, the Board may proceed with 
appellate consideration of the matter.  

In the present case, a review of the veteran's file reveals 
that he had not established service connection for any 
disabilities during his lifetime.  Consequently, he was not 
in receipt of a total disability rating at the time of his 
death and there is no basis to consider hypothetical 
entitlement.  Accordingly, dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 is not warranted, 
and the claim must be denied.  

III.  Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. 
§ 3.1000(a), (c).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also, Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d).  See also, 38 C.F.R. §§ 20.1103, 20.1104.  

In the present case, the veteran died in November 2001, and 
the appellant filed her claim that same month.  However, a 
review of the veteran's file reveals that he did not have any 
claims pending at the time of his death.  Consequently, there 
is no basis for the award of any accrued benefits.  


ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.  




REMAND

The veteran died in November 2001 and bladder cancer was 
listed as the cause of death on his death certificate.  The 
appellant has asserted that the veteran was exposed to 
radiation in service when he was stationed in Japan at the 
end of World War II, and that this radiation exposure was the 
cause of his fatal cancer.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. 
§ 3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. 
§ 3.303(d) in order to determine whether the disease 
diagnosed after discharge was incurred during active service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Cancer of the urinary tract (including the kidneys, renal 
pelves, ureters, urinary bladder, and urethra) is included in 
the list of diseases that are presumptively service-connected 
under 38 C.F.R. § 3.309(d).  However, in order to establish 
service connection under this regulation, it must be shown 
that the veteran participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii).  The appellant has asserted that the 
veteran traveled to Hiroshima in the fall of 1945 during the 
course of his service in Japan.  

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials."  38 C.F.R. § 3.309(d)(3)(vi)(2003).  
Here, official military records show that the veteran was in 
the Asia Pacific Theater of Operations from June 19, 1945 to 
September 13, 1946, and was assigned to the 3rd Military 
Railway Service that was stationed in Yokohoma, Japan, more 
than 400 miles away from Hiroshima and 550 miles from 
Nagasaki.  The appellant has submitted letters written by the 
veteran while he was in Kyushu, Japan, and enclosed a copy of 
a picture with a caption by the veteran indicating that it 
showed the devastation at Hiroshima.  However, the official 
military records, and the letters and picture provided by the 
appellant do not confirm that the veteran was stationed 
within 10 miles of Hiroshima or Nagasaki as required by the 
regulation.  Consequently, as determined by the RO, 
presumptive service connection for bladder cancer under 
38 C.F.R. § 3.309(d) may not be granted.  

However, the RO did not consider the appellant's claim under 
38 C.F.R. § 3.311.  This regulations provides that a claim 
will be referred to the Under Secretary for Benefits for 
further consideration when it has been determined that:  (1) 
a veteran has been exposed to ionizing radiation as a result 
of participation in the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 or July 1946, or other activities 
as claimed; (2) the veteran subsequently develops a listed 
radiogenic disease, such as bladder cancer; and (3) the 
radiogenic disease first becomes manifest in the time period 
specified.  38 C.F.R. § 3.311(b).  These three requirements 
have been met in this case.  

Bladder cancer is listed as one of the radiogenic diseases in 
38 C.F.R. § 3.311, and the veteran's bladder cancer was 
manifest more than five years after his claimed exposure.  
With regard to the first requirement, in contrast to the 
strict definition noted above for consideration under 
38 C.F.R. § 3.309(d), in considering claims under 38 C.F.R. 
§ 3.11, the regulation further provides that, if military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  
38 C.F.R. § 3.311(a)(4)(i).  As noted above, the veteran's 
military records clearly confirm that he was in Yokohoma, 
Japan, during the time of the American occupation of 
Hiroshima and Nagasaki, but they do not establish his 
presence at or absence from Hiroshima or Nagasaki for the 
purpose of carrying out any of his daily duties with the 
Military Railway Service.  Furthermore, it is unlikely that 
any additional research of military records would be able to 
verify such specifics.  Hence, for the purposes of 38 C.F.R. 
§ 3.311, the veteran's presence at Hiroshima or Nagasaki for 
at least one day after the atomic bombs were dropped must be 
conceded.  As such, the case must be referred to the Under 
Secretary for Benefits for further consideration in 
accordance with the regulation.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following development:  

1.  The veteran's claims folder should be 
referred to VA's Under Secretary for 
Benefits for complete development in 
accordance with 38 C.F.R. § 3.311 (2003).  

2.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any responses received, the 
claims for service connection for the 
cause of the veteran's death and 
entitlement to basic eligibility for 
Dependents' Educational Assistance under 
38 U.S.C. Chapter 35should be re-
adjudicated.  If the determinations 
remain adverse to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified; however, she has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



